 Case 20-14005-elf          Doc 31       Filed 03/08/21 Entered 03/08/21 14:23:14                    Desc Main
                                         Document      Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:    Brandon W. Weiss                     Chapter 13
                      Debtor                   Bankruptcy No. 20-14005-elf

LoanCare, LLC, or its Successor or Assignee
                        Movant
               vs.

WILLIAM C. MILLER, Esq., Trustee
Brandon W. Weiss
                   Respondents


                              NOTICE OF MOTION, RESPONSE DEADLINE
                                       AND HEARING DATE

 LoanCare, LLC or its Successor or Assignee, has filed a Motion for Relief from the Automatic Stay with the
 court for requesting Relief from the automatic stay as to property at 630 Haverford Road, Haverford,
 Pennsylvania 19041.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
 consult an attorney.)

         1.       If you do not want the court to grant the relief sought in the motion or if you want the court to
 consider your views on the motion, then on or before March 22, 2021 you or your attorney must do all of the
 following:

                  (a)      file an answer explaining your position at

                           United States Bankruptcy Court
                           For the Eastern District of Pennsylvania
                           900 Market Street
                           Suite 400
                           Philadelphia, Pennsylvania 19107

           If you mail your answer to the Bankruptcy Clerk=s office for filing, you must mail it early enough so
 that it will be received on or before the date stated above; and

                  (b)      mail a copy to the Movant=s attorney:

                           Lauren M. Moyer, Esquire
                           McCabe, Weisberg & Conway, LLC
                           123 S. Broad Street, Suite 1400
                           Philadelphia, PA 19109
                           Phone: 215-790-1010
                           Fax: 215-790-1274

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.
Case 20-14005-elf          Doc 31      Filed 03/08/21 Entered 03/08/21 14:23:14                   Desc Main
                                       Document      Page 2 of 2


        3.       A hearing on the motion is scheduled to be held before the Honorable Eric L. Frank on March
30, 2021 at 9:30 a.m. in United States Bankruptcy Court, 900 Market Street, Suite 400, Philadelphia,
Pennsylvania 19107.

         4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

        5.      You may contact the Bankruptcy Clerk=s office to find out whether the hearing has been
canceled because no one filed an answer.


Date: March 8, 2021
